DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 21, 22, 25, 26, 28, 31-43, and 45-47 are pending. Claims 31-41 are withdrawn. Amendments to claims 21, 46, and 47 filed on 05/03/2022 are acknowledged. 

The indicated allowability of claims 46 and 47 is withdrawn in view of the newly discovered Buchanan reference.  Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 26, 28, 42, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al, US patent application publication no. 2010/0101943 (hereinafter called Iwata), in view of Elizarov et al, US pre-grant patent publication no. US 2009/0095635 (hereinafter called Elizarov), Buchanan et al, US pre-grant patent publication no. US 2004/0258615 (hereinafter called Buchanan), and Andelman et al, US patent application publication no. 2005/0079409 (hereinafter called Andelman409), and as evidenced by US patent no. 6,030,552 (hereinafter called Ambros).

Regarding claims 21, 28, 42, 43, and 45-47, Iwata discloses an apparatus for separating and recovering a radioactive isotope from an aqueous solution comprising the radioactive isotope (see Fig. 1 and 2; and paragraphs 0040 and 0041), the apparatus comprising: an inlet 31; an outlet 33; and a flow channel 26 (reads on a chamber) in fluid communication with the inlet 31 and the outlet 33 to form a fluid pathway (see Fig. 1 and 2; and paragraph 0046), the chamber comprising a first electrode 25 and a second electrode 21 (see Fig. 1 and 2; and paragraph 0044); wherein: the first electrode 25 is formed from glassy carbon (see paragraph 0044); the chamber has a volume capacity in different embodiments of 8.8 µL, 17.6 µL, and 50 µL (see paragraph 0113); the distance between the first electrode and the second electrode is no greater than 0.5 mm (see paragraph 0018); and the apparatus optionally comprises a heater 19 (see Fig. 1 and paragraph 0041). Since glassy carbon has a hardness of 6.0 on the Mohs scale (see Ambros, column 1, line 13), the limitation “the first electrode is formed from a carbon rod and has a hardness of at least 2.0 on the Mohs scale.”

Iwata further discloses that applying a positive voltage to a carbon electrode captures 18F- ions from a solution containing 18F- ions; and recovering a solution containing 18F- ions by applying a –negative voltage to the carbon electrode (see paragraph 0022), thus teaching that the trapping and release of 18F- ions occurs in Iwata’s method by capacitive adsorption and capacitive desorption. 

Iwata further discloses that the apparatus comprises a flow channel between the plate electrodes spaced 500 µm or less apart (see paragraph 0018), and the chamber has a volume capacity in different embodiments of 8.8 µL, 17.6 µL, and 50 µL (see paragraph 0113). It is evident that the apparatus is a microfluidic cell.

It is noted that how the carbon electrodes are formed does not impart patentable distinction to the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 (I).

Iwata does not disclose that the microfluidic cell is comprised on a microfluidic chip and configured to form part of a microfluidic system for the synthesis, purification and/or analysis of a radiopharmaceutical.

Elizarov teaches an apparatus for separating and recovering a radioactive isotope from an aqueous solution comprising the radioactive isotope similar to the apparatus taught by Iwata (see Abstract). Elizarov further teaches that the microfluidic cell is comprised on a microfluidic chip and configured to form part of a microfluidic system for the synthesis, purification and/or analysis of a radiopharmaceutical. The process taught by Elizarov in the embodiment of Fig. 2 comprises three steps: step 1: electrochemical F-18 Trapping; step 2: adding a reagent, for example, K2CO3/K222/mannose triflate/MeCN solution; and step 3: electrochemical release of F-18 (see Fig. 2 and paragraphs 0039 and 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Iwata by configuring the apparatus so as replace the steps adding an acetonitrile solution to the flow cell and flushing the acetonitrile solution out of the flow cell 11 by a compressed gas as taught by Iwata with the step of adding a reagent, for example, K2CO3/K222/mannose triflate/MeCN solution for synthesis of a radiopharmaceutical in the flow cell itself as taught by Elizarov. The person with ordinary skill in the art would have been motivated to make this modification, because Elizarov teaches that the advantage of the modification would be that the releasing is carried out simultaneously or concurrently with the substitution reaction in the same apparatus, the need for flushing out the acetonitrile solution to a separate chamber with compressed gas is eliminated, thus providing faster and more robust operation, as well as producing very high radiochemical labeling yields (see Abstract and paragraph 0040). 

Iwata further discloses that the apparatus comprises a pair of opposing fixing jigs 27 and 29 (read on plates) that support the first and second electrodes in a face-to-face arrangement (see Fig. 2 and paragraph 0045). However, Iwata in view of Elizarov does not explicitly disclose that the plates are formed from glass, quartz, silicon, ceramic or a polymer selected from polymethylmethacrylate (PMMA), polycarbonate, polydicyclopentadiene (DCPD) and polyetheretherketone (PEEK).

Buchanan teaches that the wetted surfaces of a solid substrate and/or capillary tubing and fittings should be constructed of a material that is inert and compatible with the organic solvents and reagents used, such as glass, quartz, or appropriate polymeric material (e.g., PEEK) (see paragraph 0084).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Iwata in view of Elizarov by using plates formed from glass, quartz, or PEEK, as taught by Buchanan (see paragraph 0084). The person with ordinary skill in the art would have been motivated to make this modification, because Buchanan teaches that the advantage of such materials is that they are inert and compatible with the organic solvents and reagents used (see paragraph 0084).

Iwata in view of Elizarov and Buchanan does not explicitly disclose that the first electrode has a flat surface comprising a plurality of recesses.

Like Iwata, Andelman409 is directed to a capacitive deionization device.

Andelman409 teaches that the capacitive surface or surfaces of an electrode may be formed as indentations (reads on recesses) (see paragraph 0047), thus teaching that such an electrode would have an irregular surface. Further, Andelman409’s teaching that indentations form capacitive surfaces means that such indentations are suitable for trapping and releasing the radioisotope.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Iwata in view of Elizarov and Buchanan by having the first electrode have a flat surface comprising a plurality of indentations (reads on recesses) as taught by Andelman409. The person with ordinary skill in the art would have been motivated to make this modification, because the trapping and release of 18F- ions occurs in Iwata’s method occurs by capacitive adsorption and capacitive desorption, Andelman409’s teaching that indentations form capacitive surfaces implies that such indentations are suitable for trapping and releasing the radioisotope. It has been held by the courts that  the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 25, Iwata further discloses that the apparatus is configured to receive fluid at a flow rate of 500 µL/min (= 0.5 mL/min).

Regarding claim 26, Iwata discloses that the second electrode is made of platinum (see paragraphs 0044 and 0045).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al, US patent application publication no. 2010/0101943 (hereinafter called Iwata), in view of Elizarov et al, US pre-grant patent publication no. US 2009/0095635 (hereinafter called Elizarov) and Andelman et al, Buchanan et al, US pre-grant patent publication no. US 2004/0258615 (hereinafter called Buchanan), and US patent application publication no. 2005/0079409 (hereinafter called Andelman409), as shown for claim 21 above, and further in view of Hamacher et al, US patent no. 5,770,030 (hereinafter called Hamacher), and as evidenced by US patent no. 6,030,552 (hereinafter called Ambros).

Iwata in view of Elizarov, Buchanan, and Andelman409 does not explicitly disclose that the surface area of the first electrode which comes into contact with the flow of aqueous solution is at least 20 mm2.

Hamacher teaches that the surface area of the first electrode which comes into contact with the flow of aqueous solution is 3 cm2 (=300 mm2) (see claim 7 of Hamacher).

One with ordinary skill in the art not knowing the surface area of the first electrode would have necessarily looked to the art to find a reference such as Hamacher to determine the commonly used values of the surface area of the first electrode. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Iwata in view of Elizarov, Buchanan, and Andelman409 by having the surface area of the first electrode which comes into contact with the flow of aqueous solution of 3 cm2 as taught by Hamacher.    


Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 21 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795